Citation Nr: 1521042	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-49 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for compensation purposes for dental trauma including the loss of teeth number 9 and 10.

2.  Whether new and material evidence was received to reopen a service connection claim for acne vulgaris of the face, keratitis pilaris, xerosis of the arms, legs, and buttocks, and chronic dermatitis.

3.  Whether new and material evidence was received to reopen a service connection claim for callous on the right foot.

4.  Whether new and material evidence was received to reopen a service connection claim for callous on the right hand.

5.  Whether new and material evidence was received to reopen a service connection claim for hypertension and heart disease.

6.  Entitlement to a compensable rating for the residuals of tinea cruris. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that VA records show service connection for outpatient dental treatment purposes has been established for the Veteran's teeth number 9 and 10.  Therefore, the dental trauma issue for appellate review is limited to consideration of the application to reopen a service connection claim for compensation purposes.

The Board also notes that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The TDIU issue in this case is more appropriately addressed as a part of the increased rating issue on appeal.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

The issue of entitlement to service connection for mesothelioma/asbestosis has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  An October 1983 Board decision denied entitlement to service connection for a cardiovascular disorder, and that decision is final.  

2.  A March 1996 rating decision denied service connection for compensation purposes for dental trauma involving the loss of teeth number 9 and 10, a July 1996 rating decision denied service connection for acne vulgaris of the face, keratosis pilaris, xerosis, and dermatitis, a December 1999 rating decision denied reopening a service connection claim for plantar warts to the right foot, denied service connection for callouses to the right hand and right foot and denied service connection for loss of skull bone and facial disfigurement, and a December 2001 rating decision denied service connection for callous to the right hand and for loss of skull bone and facial disfigurement due to missing teeth; the Veteran did not appeal.

3.  Evidence added to the record since the October 1983 Board decision and the July 1996, December 1999, and December 2001 rating decisions does not raise a reasonable possibility of substantiating the service connection claims for dental trauma including the loss of teeth number 9 and 10 for compensation purposes, for acne vulgaris of the face, keratitis pilaris, xerosis of the arms, legs, and buttocks, and chronic dermatitis, for callous on the right foot, for callous on the right hand, and for hypertension and heart disease.

4.  The Veteran's service-connected residuals of tinea cruris is manifested by involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.


CONCLUSIONS OF LAW

1.  New and material evidence was not received, and the claim for entitlement to service connection for compensation purposes for dental trauma including the loss of teeth number 9 and 10 may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence was not received, and the claim for entitlement to service connection for acne vulgaris of the face, keratitis pilaris, xerosis of the arms, legs, and buttocks, and chronic dermatitis may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence was not received, and the claim for entitlement to service connection for callous on the right foot may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence was not received, and the claim for entitlement to service connection for callous on the right hand may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence was not received, and the claim for entitlement to service connection for hypertension and heart disease may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The criteria for a compensable rating for residuals of tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118 Diagnostic Code 8530 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in October 2008 and May 2009.  The bases for the previously denied service connection claims were addressed.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  A VA skin disorders examination was conducted in June 2009.  The opinion obtained is adequate as it was predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  This duty, however, applies to claims to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As such, an examination or opinion as to the application to open the previously denied claims is not required.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An October 1983 Board decision denied entitlement to service connection for a cardiovascular disorder, and that decision is final.  It was noted, in essence, that service treatment records included a single report of an elevated blood pressure reading and that post-service records revealed cardiomegaly, but that there was no evidence of a chronic cardiovascular disorder during or within one year of active service.  

A March 1996 rating decision denied service connection for compensation purposes for dental trauma involving the loss of teeth number 9 and 10.  The service treatment records considered at that time included report of two missing teeth due to an accident with removal of bone spicules.  There was no indication of the loss of more than two teeth  

A July 1996 rating decision denied service connection for acne vulgaris of the face, keratosis pilaris, xerosis, and dermatitis.  The RO determined that no nexus existed that related the Veteran's in-service skin complaints to those that were diagnosed post-service.  At that time, consideration was given to the Veteran's assertion of chronic skin problems.

A December 1999 rating decision denied reopening a service connection claim for plantar warts to the right foot, which had been previously denied by the Board in October 1983 on the basis that there was no evidence of plantar warts in service.  The December 1999 decision also denied service connection for callouses to the right hand and right foot and for loss of skull bone and facial disfigurement.  The rationale was that the Veteran was noted to have callouses of the foot on service entrance, and that there was no evidence of increased symptoms or aggravation.  As for the claims involving the right hand, skull, and face, the RO determined that there was no evidence of any of these conditions/defect/injuries in service or for many years thereafter.  The RO added that the Veteran had yet to even provide evidence of a current disability related to loss of skull bone or facial disfigurement.  A December 2001 rating decision readjudicated the service connection claims for callous to the right hand and for loss of skull bone and facial disfigurement due to missing teeth under the provisions of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The Veteran was notified of the July 1996, December 1999, and December 2001 rating decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The evidence added to the record includes VA and private treatment records with diagnoses of hypertensive cardiovascular disease and cardiomegaly without opinion as to etiology related to service.  An April 2009 private treatment report noted a diagnosis of infected folliculitis, but no opinion as to etiology was provided.  In statements in support of his claims the Veteran reiterated that he had sustained a dental trauma during service involving the loss of two front teeth with bone loss for which he now used a dental prosthesis.  He also reiterated that he had callouses to the right hand and right foot as a result of having pulled steel cables and walked on steel floors during active service, and that he had been treated for a rash from his head to his feet during service.  A June 2009 VA examination report revealed superficial acne to the head, arms, legs, and feet without opinion as to etiology.  

The Board finds that the evidence received since the October 1983 Board decision and the July 1996, December 1999, and December 2001 rating decisions does not raise a reasonable possibility of substantiating the claims.  The evidence added to the record is essentially cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the service connection claims for dental trauma including the loss of teeth number 9 and 10 for compensation purposes, for acne vulgaris of the face, keratitis pilaris, xerosis of the arms, legs, and buttocks, and chronic dermatitis, for callous on the right foot, for callous on the right hand, and for hypertension and heart disease.  Therefore, these claims may not be reopened.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).  

The regulations for the evaluation of skin disabilities were revised effective October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The revised provisions are applicable only to claims received on or after October 23, 2008; however, a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review.  In no case will any such award be effective before October 23, 2008. 

Prior to October 23, 2008, Diagnostic Code 7806 (Eczema) provided a 50 percent rating with ulceration of extensive exfoliation or crusting and systemic or nervous manifestation, or which was exceptionally repugnant.  A 30 percent rating was provided with exudation or constant itching, extensive lesions, or with marked disfigurement.  A 10 percent rating was provided with exfoliation, exudation, or itching if involving an exposed surface or extensive area.  A 0 percent rating was provided with slight, if any, exfoliation, exudation, or itching if on a nonexposed surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to October 23, 2008).  Diagnostic Code 7813 (Dermatophytosis) provided that scars, disfigurement, etc., were to be rated on the extent of the constitutional symptoms, physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 7813 (prior to October 23, 2008).  

The revised criteria for Diagnostic Code 7806 (Dermatitis or Eczema) provides a 60 percent rating with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent rating is provided with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is provided with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 0 percent rating is provided with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Alternatively, rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (after October 23, 2008).  

Diagnostic Code 7813 now provides that for dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (after October 23, 2008).



It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

The pertinent evidence of record shows that on VA examination in June 2009 the Veteran's service-connected tinea cruris was manifested under the scrotum with ulceration, exfoliation, crusting, disfigurement, and induration of less than six square inches, inflexibility of less than six square inches, hypopigmentation of less than six square inches, hyperpigmentation of less than six square inches, and abnormal texture of more than six square inches.  There was no tissue loss or limitation of motion.  There was no involvement of an exposed area.  The area involved relative to the whole body was less than five percent.  There was no evidence of systemic disease, manifestations of a nervous condition, or scarring.  The service-connected skin disorder was noted to be currently active with residuals of crusting and itching.  It was noted the Veteran reported involvement to the legs, butt, and groin with itching and crusting that was constant.  He denied exudation, ulcer formation, and shedding.  He stated he had not undergone any treatment over the previous 12-month period, had not used "UVB, intensive light therapy, PUVA or electron beam therapy," and had no functional impairment related to his service-connected disability.  VA treatment records show the Veteran's active medications include hydrocortisone and triamcinolone acetonide was prescribed to be applied to affected areas twice per day.

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of tinea cruris is manifested by involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  There is no evidence the disorder over the course of the appeal has involved systemic or nervous manifestations, exudation, constant itching, extensive lesions, or exfoliation, exudation, or itching to an exposed surface or extensive area, nor that the disorder was exceptionally repugnant or a marked disfigurement.  The evidence does not demonstrate scarring or disfigurement, and no systemic therapy such as corticosteroids or other immunosuppressive drugs is shown.  Although the June 2009 VA examiner noted the Veteran reported he experienced crusting and itching symptoms that were constant, there was no evidence during the examination of constant itching, systemic disease, manifestations of a nervous condition, or scarring.  The service-connected skin disorder was noted to be currently active with residuals of crusting and itching.  It was also noted that the Veteran reported itching to the head, arms, face, and legs, but that he had skin disorders other than the service-connected tinea cruris disability.  Therefore, entitlement to a compensable rating is not warranted.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  Specifically, the Veteran's complaints of crusting and itching are included in evaluations under Diagnostic Code 7806.  The examiner very clearly noted that the Veteran denied any functional impairment related to his service-connected disability, and that he had skin disorders other than the service-connected tinea cruris disability.  The criteria for the rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115 . 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disability has caused him to miss work or have resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected disability at issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board also notes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  Under VA law a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. § 3.340(a) (2014).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2014).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A TDIU analysis must take into account the individual veteran's education, training, and work history.  See Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991).

In this case, the Veteran has asserted that he is unemployable as a result of service-connected disability.  However, upon VA examination in June 2009 he denied any functional impairment related to his service-connected skin disability.  VA records show that service connection is presently established for residuals of tinea cruris with a 0 percent rating effective from August 18, 1981.  The Veteran's service connection claims for pseudofolliculitis barbae and hypertension have been denied, and he is not shown to have responded to VA correspondence in December 2012 requesting that he clarify whether or not he wished to file a service connection claim for posttraumatic stress disorder.  As there is no evidence demonstrating that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected residuals of tinea cruris, entitlement to a TDIU is denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

The application to reopen a service connection claim for compensation purposes for dental trauma including the loss of teeth number 9 and 10 is denied.

The application to reopen a service connection claim for acne vulgaris of the face, keratitis pilaris, xerosis of the arms, legs, and buttocks, and chronic dermatitis is denied.

The application to reopen a service connection claim for callous on the right foot is denied.

The application to reopen a service connection claim for callous on the right hand is denied.

The application to reopen a service connection claim for hypertension and heart disease is denied.

Entitlement to a compensable rating for the residuals of tinea cruris is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


